blique Démocratique du Congo

inistère des Affaires Foncières

Provi ;
TOvINce de ° Orlentale,-
à Direction des M taemmobliiers Ville de ! AXXXXAXXXAX
Circonscription Foncière de ZSh@pO re District Qc 2 Pn
Division de : {tres Tamob1 11 ers, — Commune de ! AXXXAXXXAXX
TSANGT, — itoi
* Territoire de : Basoko, —
Lotissement : Cité Bandu-Lokmete,
Usage : Industriel,

CONTRAT DE CONCESSION ORDINAIRE
N° D8/RCOTShor 47 DU 4° [09 [| 2045.

1) La République Démocratique du Congo représentée parle Gouverneur de province Orientale
agissant en vertu des pouvoirs qui lui sont conférés parl'erticle 183% Paragraphe 4 de 1e—
LOi N°73-02r du20/07/1873près dénommée "LA REPUBLIQUE" de première part,

EL:
2)La Société PLANTATIONS ŒT HUILERTES DU CONGO Se4, immatriculée au numére Cn/KINÏ—
RCU/I 4-B-5579, jdentificetion Nationale ACII 48), ayanf SO siège s0c18l au
NUMÉTO 7 de l'avenue Ng0ngo-Lutete dans la Commune de la Gombe à KINSABRSR,
Pærésentée par Son Directeur Général #onsieur Ze LUFIMDULA MUANE SAT im
ERREUR

“après dénommé "LE CONCESSIONNAIRE ORDINAIRE" de seconde part,

IL A ETE CONVENU CE QUI SUIT :

icle 1 : La République concède au Concessionnaire qui accepte une parcelle de terre située dans la
Lommune où Territoire de Bas0ko, Cité Bandu-Lokutu à LOKIMETE,— à usage
Industriel, portant le numéro cadastral _ SeUe 455 ______ d'une superficie
de 0Ha 374 55Ca 27% en droit de concession ordinaire. Les limites tenants et
aboutissants de la parcelle susdite sont figurés au croquis ci-annexé liséré en rouge et
dressé à l'échelle de 1/00 1ème. =

le 2 : Le présent Contrat de Concession Ordinaire prend cours à la date de l'intervention, il est
conclu pour une durée de 25 ans (vingt-cinq ans) renouvelable restant à couvrir à la vie
actuelle du Concessionnaire ordinaire,

le 3 : La redevance annuelle est fixée à la somme de FC S$%e 267 » 0e en payable
par anticipation le premier janvier de chaque année chez le Comptable des Titres
Immobiliers ou à son compte n° 11.050/1524 à la Banque Centrale du Congo sans qu'il soit
besoin d'aucun avertissement de là part de l'Administration.

> 4 : Le Concessionnaire ordinaire a l'obligation de maintenir sur la parcelle concédée une mise
en valeur au moins égale à celle constatée par le procès-verbal dressé par le Géomètre, 1e=

dix-huit mai deux mil quinze, sauf en cas de démolition en vue d'une
construction ou transformation ultérieure. :

D no mn ie tqs
Deuxième et dernier feuillet

CONTRAT DE CONCESSION ORDINAIRE
N° D8]RcOÏTsho.r/47 DU 4% / 23 béods _

Article 5 : Tout changement de destination est subordonné à l'obtention d'une autorisation expresse,
écrite et préalable de l'autorité qui a concédé la présente concession ordinaire.

Article 6 : Pour tout ce qui ne résulte pas des articles c

dessous, le présent contrat est régi par les
dispositions de la loi n° 73-021 du 20 juillet 1973 portant régime général des biens, régime
foncier et immobilier et régime des sûretés, spécialement en ses articles 61-79, 374 à 386
ainsi que ses mesures d'exécution

Article 7 : Le concessionnaire ordinaire peut aliéner, louer et transmettre son droit, l'hypothéquer et
le grever de toute charge réelle

D Article 8 : (Clause spésciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la résiliation
de plein droit du présent con
la Poste, le Conces

at si, après sommation faite par une lettre recommandée à
€ sfait pas à ses obligations, toutes sommes
perçues en vertu du présent contrat lui restant acquises au Trésor.

dinaire ne sat

jonne

Article 10 : Pour tout ce qui concerne l'exécution du présent contrat, les parties déclarent élire
domicile la "REPUBLIQUE" dans les Bureaux de la Division des Titres Immobiliers de

Tsh@pO I à ISANGIe-

Le Concessionnaire Ordinaire dans les Bureaux de le-Gersere ou Territoire de
Basoke à BASOKO,—

aine quatre Cent Cinquante Cinge— @)

A
Fait en double expédition, le 47 JefÉrnne. - /2045.-

… Parcellen°
PLANTATIGS ET HULERIS DU CONGO SA
ù COKINIRCCMI14-8-5579
: 1D.NAT.: A01148 Y
5HASAI GOMBE

Pour la République
Le rneur de Province
A
Prix 8 reférence, Loyer et taxes rémunératoires SE
Pouf un montant total de FC _ 8 63.800,00.
Payés suivant n° VSEOA078022.-
du dy ul 2615.

Le Comptable

(1) Numéro cadastral en toutes lettres

0218753

